


EXHIBIT 10.2


FOURTH AMENDMENT AND CONSENT


This FOURTH AMENDMENT AND CONSENT (“Amendment”) dated as of April 30, 2014 (the
“Effective Date”), is by and among Swift Energy Company, a Texas corporation
(“Swift Co”), and Swift Energy Operating, LLC, a Texas limited liability company
(“Swift LLC”; and together with Swift Co, individually, a “Borrower” and,
collectively, the “Borrowers”), the Lenders party hereto, and JPMorgan Chase
Bank, N.A., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”).


WHEREAS, the Borrowers, the lenders from time to time party thereto (the
“Lenders”), and the Administrative Agent are parties to the Second Amended and
Restated Credit Agreement dated as of September 21, 2010, as amended by the
First Amendment and Consent thereto dated as of May 12, 2011, the Second
Amendment thereto dated as of October 2, 2012 and the Third Amendment thereto
dated as of October 31, 2012 (as so amended, and as further amended, restated or
otherwise modified from time to time, the “Credit Agreement”); and


WHEREAS, the parties hereto have agreed to make certain amendments to and
consents under the Credit Agreement as provided for herein;


NOW THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:


AGREEMENT


Section 1. Defined Terms. Unless otherwise defined in this Amendment, each
capitalized term used in this Amendment has the meaning given such term in the
Credit Agreement.


Section 2. Consent. The Administrative Agent and the Lenders hereby consent to
the disposition in one or more transactions of (x) all of the Oil and Gas
Properties described on Exhibit A attached hereto (the “CLAETX Properties”) and
(y) up to 50% of the Borrowers’ and their respective Subsidiaries’ interests in
the Oil and Gas Properties described on Exhibit B attached hereto (the “Fasken
Properties”) and agree that such dispositions (collectively, the “Asset Sales”)
shall not constitute a Default or Event of Default under Section 7.1(b) of the
Credit Agreement as a result of a violation of Section 6.4 of the Credit
Agreement; provided, that
(a)notwithstanding the consent set forth in this Section 2, each Asset Sale
shall be included in the calculation of the dispositions permitted under Section
6.4(e) of the Credit Agreement, (b) notwithstanding the consent set forth in
this Section 2, each Asset Sale shall trigger an automatic reduction of the
Borrowing Base pursuant to Section 2.11(e) of the Credit Agreement, (c) the sum
of the Loan Balance and the L/C Exposure does not exceed the Borrowing Base
before or after giving effect to any such Asset Sale, any automatic reduction in
the Borrowing Base pursuant to Section 2.11(e) and any mandatory prepayment
pursuant to Section 2.12(b), (d) no Default or Event of Default has occurred and
is continuing before or after giving effect to any such Asset Sale and (e) in
connection with each Asset Sale, the Borrowers enter into a letter of intent,
definitive purchase and sale agreement, or another similar instrument for the
Asset Sale






#4523609.6




--------------------------------------------------------------------------------






prior to the one-year anniversary of the Effective Date of this Amendment. The
express consent set forth in this Section 2 is limited to the extent described
herein and shall not be construed to be a consent to or a permanent waiver of
any terms, provisions, covenants, warranties or agreements contained in the
Credit Agreement or in any of the other Loan Documents, unless expressly
provided so herein. The Administrative Agent and the Lenders reserve the right
to exercise any rights and remedies available to them in connection with any
present or future defaults with respect to the Credit Agreement or any other
provision of any Loan Document.


Section 3.    Amendments to the Credit Agreement.


(a)The definition of “Compliance Certificate” in Section 1.2 of the Credit
Agreement is hereby amended and restated in its entirety as follows:


“Compliance Certificate and Hedging Report” shall mean each certificate
substantially in the form attached hereto as Exhibit IV, signed by any
Responsible Officer and furnished to the Administrative Agent from time to time
in accordance with the terms hereof.


(b)The definition of “Permitted Liens” in Section 1.2 of the Credit Agreement is
hereby amended by deleting clause (l).


(c)Section 1.2 of the Credit Agreement is hereby amended by adding the following
new defined terms in their appropriate alphabetical order:


“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender or (b)
any other Person that has (or the credit support provider of such Person has) a
long term senior unsecured debt or corporate credit rating of A- or A3 by S&P or
Moody’s (or their equivalent) or higher.


“Borrowing Base Hedge” means any hedge position or Hedging Agreement considered
by the Administrative Agent in determining the then effective Borrowing Base.


(d)Section 5.4 of the Credit Agreement is hereby amended and restated in its
entirety as follows:


5.4 Compliance Certificate and Hedging Report. Concurrently with the furnishing
of the Financial Statements submitted pursuant to Sections 5.2 and 5.3, provide
the Administrative Agent a Compliance Certificate and Hedging Report; and
concurrently with the furnishing of the Financial Statements submitted pursuant
to Section 5.3 if requested by any Lender, provide each Lender a certificate in
customary form from the independent certified public accountants for the
Borrower stating that their audit has not disclosed the existence of any Default
or Event of Default or, if their audit has disclosed the existence of any
Default or Event of Default, specifying the nature, period of existence and
status thereof.
















--------------------------------------------------------------------------------




(e)Clause (h) of Section 6.1 of the Credit Agreement is hereby amended and
restated in its entirety as follows:


(h) obligations with respect to Hedging Agreements permitted under Section 6.21.


(f)Clause (e) of Section 6.4 of the Credit Agreement is hereby amended and
restated in its entirety as follows:


(e) the sale or other disposition of Oil and Gas Properties included in the
calculation of the Borrowing Base; provided that, (i) the sum of the aggregate
Release Price of such Oil and Gas Properties and all other Oil and Gas
Properties included in the calculation of the Borrowing Base disposed of since
the most recent scheduled Borrowing Base determination pursuant to Section 2.11
plus aggregate Borrowing Base value attributed by the Required Lenders to all
Borrowing Base Hedges that have been subject to novations, assignments,
amendments, modifications or terminations since the most recent scheduled
Borrowing Base determination pursuant to Section 2.11 does not exceed 10% of the
then current Borrowing Base, (ii) no Default or Event of Default has occurred
and is continuing and (iii) the sum of the Loan Balance and the L/C Exposure
does not exceed the Borrowing Base before or after giving effect to such
disposition, any automatic reduction in the Borrowing Base pursuant to Section
2.11(e) and any mandatory prepayment pursuant to Section 2.12(b); and


(g)Article VI of the Credit Agreement is hereby amended by adding the following
as a new Section 6.21:


6.21 Hedging Agreements. No Borrower will, or will it permit any of its
Subsidiaries to, enter into or maintain any Hedging Agreement, except Hedging
Agreements entered into in the ordinary course of business with any Approved
Counterparty and not for speculative purposes to:


(a)hedge or mitigate crude oil, natural gas, and natural gas liquids price risks
to which any Borrower or any Subsidiary has actual exposure; provided that such
Hedging Agreement (i) does not have a term greater than sixty (60) months from
the date such Hedging Agreement is entered into, and (ii) at any time, when
aggregated with all other Hedging Agreements in effect on any date of
determination, would not cause the aggregate notional volume per month for each
of crude oil, natural gas, and natural gas liquids, calculated separately, under
all Hedging Agreements then in effect to exceed (x) eighty percent (80%) of the
“forecasted production from total proved reserves” (as defined below) of the
Borrowers and their Subsidiaries for any month during the first two (2) years of
the forthcoming five year period or (y) eighty percent (80%)
















--------------------------------------------------------------------------------




of the “forecasted production from proved developed producing reserves” (as
defined below) of the Borrowers and their Subsidiaries for any month during the
last three (3) years of the forthcoming five year period, and


(b)effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrowers and
their Subsidiaries; provided that, no such Hedging Agreement shall require any
Borrower or any Subsidiary to put up money, assets, or other security (other
than Liens contemplated by clause (j) of the definition of Permitted Liens)
against the event of its nonperformance prior to actual default by such Borrower
or such Subsidiary in performing its obligations thereunder.


As used in this Section, (x) “forecasted production from total proved reserves”
means the forecasted production of crude oil, natural gas and natural gas
liquids as reflected in the most recent Reserve Report delivered to the
Administrative Agent pursuant to Section 5.5, after giving effect to any pro
forma adjustments for the consummation of any acquisitions or dispositions since
the effective date of such Reserve Report and (y) “forecasted production from
proved developed producing reserves” means the forecasted production of crude
oil, natural gas, and natural gas liquids from proved developed producing
reserves as reflected in the most recent Reserve Report delivered to the
Administrative Agent pursuant to Section 5.5, after giving effect to any pro
forma adjustments for the consummation of any acquisitions or dispositions since
the effective date of such Reserve Report.


Notwithstanding the forgoing, if any Borrower or any Subsidiary is not in
compliance with clause (a)(ii) above, such compliance shall not cause a Default
hereunder unless Borrower fails to, within 30 days after the earlier of notice
thereof by the Administrative Agent to any Borrower or knowledge thereof by any
Borrower, either (1) deliver a Reserve Report evidencing “forecasted production
from total proved reserves” and “forecasted production from proved developed
producing reserves” that result in compliance with clause (a)(ii) or (2) provide
evidence that the applicable Borrower or Subsidiary has unwound, terminated or
otherwise created offsetting positions for its Hedging Agreements (herein
collectively referred to as a “Hedging Modification”) that result in compliance
with clause (a)(ii) (and, for the avoidance of doubt, such Hedging Modifications
must otherwise be in compliance with the terms of this Agreement).


In connection with the novation, assignment, amendment, modification or
termination of any Borrowing Base Hedges, if the sum of the Borrowing Base value
attributed by the Required Lenders to such Borrowing Base Hedges and all other
Borrowing Base Hedges that have




















--------------------------------------------------------------------------------




been novated, assigned, amended, modified or terminated since the most recent
scheduled Borrowing Base determination pursuant to Section 2.11 plus the
aggregate Release Price of all Oil and Gas Properties included in the
calculation of the Borrowing Base which have been disposed of since the most
recent scheduled Borrowing Base determination pursuant to Section 2.11 equals or
exceeds 5% of the Borrowing Base, the Borrowing Base shall be automatically
reduced by an amount equal to 100% of the aggregate Borrowing Base value
attributed by the Required Lenders to such Borrowing Base Hedges.


(h)Exhibit IV to the Credit Agreement (Form of Compliance Certificate and
Hedging Report) is hereby amended and restated in its entirety in the form of
Exhibit IV attached hereto.


Section 4. Borrowing Base Reaffirmation. The Administrative Agent hereby
notifies the Borrowers, and the undersigned Lenders hereby agree and
acknowledge, that the amount of the Borrowing Base has been reaffirmed by the
Administrative Agent and the Lenders in accordance with Section 2.11(b) and (c)
of the Credit Agreement, and has been set by the Administrative Agent and the
Lenders at $450,000,000, effective as of the Effective Date. The Borrowing Base
shall remain in effect at such level until the Borrowing Base is redetermined or
otherwise adjusted in accordance with the terms of the Credit Agreement.


Section 5. Conditions to Effectiveness. This Amendment shall become effective as
of the Effective Date upon the satisfaction of the following conditions
precedent:


(a)the Administrative Agent shall have received counterparts hereof duly
executed by each Borrower, the Administrative Agent and the Required Lenders;
and


(b)the Administrative Agent shall have received counterparts of the attached
Acknowledgment and Reaffirmation duly executed by each Guarantor.


Section 6. Representations and Warranties. Each Borrower hereby represents and
warrants that after giving effect hereto:


(a)the representations and warranties of the Borrowers contained in the Loan
Documents are true and correct in all material respects on and as of the
Effective Date, other than those representations and warranties that expressly
relate solely to a specific earlier date, which shall remain correct as of such
earlier date; and


(b)no Default or Event of Default has occurred and is continuing. Section
7.    Effect of Amendment.
(a)The execution, delivery and effectiveness of this Amendment shall not, except
as expressly provided herein, operate as a waiver of any right, power or remedy
of any Lender, the Issuing Bank or the Administrative Agent under any of the
Loan Documents, nor, except as expressly provided herein, constitute a waiver or
amendment of any provision of any of the Loan Documents.














--------------------------------------------------------------------------------




(b)Upon and after the execution of this Amendment by each of the parties hereto,
each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, and each
reference in the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified hereby.


(c)This Amendment is a Loan Document executed pursuant to the Credit Agreement
and shall (unless otherwise expressly indicated herein) be construed,
administered and applied in accordance with the terms and provisions thereof.


(d)Except as specifically modified above, the Credit Agreement and the other
Loan Documents are and shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed.


Section 8. Governing Law. This Amendment shall be deemed to be made under and
shall be construed in accordance with and governed by the laws of the State of
Texas without giving effect to principles thereof relating to conflicts of law;
provided, however, that Chapter 345 of the Texas Finance Code (which regulates
certain revolving credit loan accounts and revolving triparty accounts) shall
not apply.


Section 9. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Transmission by facsimile
of an executed counterpart of this Amendment shall be deemed to constitute due
and sufficient delivery of such counterpart.


Section 10. ENTIRE AGREEMENT. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


[Remainder of Page Intentionally Left Blank]






































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
Effective Date.


BORROWERS:


SWIFT ENERGY COMPANY






By: /s/ Alton D. Heckaman, Jr.
Alton D. Heckaman, Jr.
Executive Vice President and Chief Financial Officer


SWIFT ENERGY OPERATING, LLC






By: /s/ Alton D. Heckaman, Jr.
Alton D. Heckaman, Jr.
Executive Vice President and
Chief Financial Officer


























































--------------------------------------------------------------------------------








ADMINISTRATIVE AGENT, ISSUING BANK AND LENDER:


JPMORGAN CHASE BANK, N.A.






By: /s/ Jo Linda Papadakis
Name: Jo Linda Papadakis
Title: Authorized Officer     






























































































--------------------------------------------------------------------------------






LENDER:


WELLS FARGO BANK, N.A.


By:/s/Ellen Cheng
Name: Ellen Cheng
Title: Assistant Vice President     






































































































--------------------------------------------------------------------------------






LENDER:


COMPASS BANK




By: /s/ Les Werme
Name: Les Werme
Title: Vice President     




































































































--------------------------------------------------------------------------------




LENDER:


ROYAL BANK OF CANADA




By: /s/ Kristan Spivey
Name: Kristan Spivey
Title: Authorized Signatory     






































































































--------------------------------------------------------------------------------




LENDER:


AMEGY BANK NATIONAL ASSOCIATION




By: /s/ H. Brock Hudson
Name: H. Brock Hudson
Title: Senior Vice President     
















































































--------------------------------------------------------------------------------




LENDER:


COMERICA BANK






By: /s/ Jason Klesel
Name: Jason Klesel
Title: Commercial Banking Officer     




































































































--------------------------------------------------------------------------------




LENDER:


U.S. BANK NATIONAL ASSOCIATION




By: /s/Mark E. Thompson
Name: Mark E. Thompson
Title: Senior Vice President     




































































































--------------------------------------------------------------------------------






LENDER:


BRANCH BANKING & TRUST COMPANY


By: /s/ Ryan K. Michael     
Name: Ryan K. Michael     
Title: Senior Vice President     






































































































--------------------------------------------------------------------------------




LENDER:


CANADIAN IMPERIAL BANK OF COMMERCE




By: /s/ Trudy Nelson
Name: Trudy Nelson
Title: Authorized Signatory     










By:/s/Daria Mahoney
Name: Daria Mahoney     
Title: Authorized Signatory     




















































































--------------------------------------------------------------------------------




LENDER:


UNION BANK, N.A.


By: /s/ Rachel Bowman     
Name: Rachel Bowman     
Title: Vice President     








































































































--------------------------------------------------------------------------------






LENDER:


WHITNEY BANK


By: /s/ David E. Sisler     
Name: David E. Sisler     
Title: Senior Vice President






































































































--------------------------------------------------------------------------------




Acknowledgment and Reaffirmations


Each of the undersigned (each a “Guarantor” and collectively the “Guarantors”)
hereby
(i) acknowledges receipt of a copy of the foregoing Fourth Amendment and Consent
dated as of
_April 30, , 2014 among Swift Energy Company, Swift Energy Operating, LLC, the
lenders party thereto, and JPMorgan Chase Bank, N.A., as administrative agent
for such lenders (in such capacity, the “Administrative Agent”) and (ii)
reaffirms its obligations under the Guaranty Agreement dated as of September 21,
2010 by the Guarantors in favor of the Administrative Agent for the benefit of
the Secured Parties (as defined therein).




GASRS LLC






By: /s/ Bruce H. Vincent


Bruce H. Vincent
President






SWENCO-WESTERN, LLC






By: /s/ Alton D. Heckaman, Jr.
Alton D. Heckaman, Jr.
Executive Vice President, Chief
Financial Officer and Secretary




